DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 10/28/2020 have been considered by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US 20190139328) in view of Yoon (US 20180101178

	Regarding claim 1, Yoshizaki teaches a testing system for a machine learning algorithm or technique of an autonomous driving feature of a vehicle, (Yoshizaki [0066] “The abnormal event check device 10 may be the management server 210 managing the autonomous driving vehicle 100 or a control device mounted on the autonomous driving vehicle 100”.) the testing system comprising: a sensor system configured to capture input data representative of an environment external to the vehicle; (Yoshizaki, see fig 4, 150 that depicts a driving environment information acquisition device, Yoshizaki [0081] “The external sensor is exemplified by a stereo camera, a LIDAR (Laser Imaging Detection and Ranging), and a radar”.) and determining an accuracy of the autonomous driving features based on a comparison between the output data and the known input data. (Yoshizaki [0098] “When determining that the abnormal event exists, the management server 210 notifies the user terminal 300 or the operator of existence of the abnormal event (Step S290). It should be noted that this Step S290 corresponds to Step S40”. See slso [0107] “The control device 110 compares the comparison-target image CMP with the reference image REF to determine whether or not the abnormal event exists (Step S180). The determination method is similar to that in Step S280 described in the first example. It should be noted that this Step S180 corresponds to Step S30”.)

Yoshizaki does not disclose a controller a controller configured to receive the input data from the sensor system and perform a testing procedure for the autonomous driving feature that includes: inserting known input data into a target portion of the input data to obtain modified input data; processing the modified input data according to the autonomous driving feature to obtain output data. 

However, Yoon discloses a driving control apparatus that is configured to receive a first image and a second image in real time from the image acquirer, detect a moving object in each of the first image and the second image, compare the first image from which the moving object is removed with the second image from which the moving object is removed to recognize a change in position of the vehicle body, and control driving of the vehicle based on the recognized change in position of the vehicle body. The system may have a controller configured to receive the input data from the sensor system and perform a testing procedure for the autonomous driving feature that includes: inserting known input data into a target portion of the input data to obtain modified input data; (Yoon [0107] “and distinguishing pixel information based on pixel information of the first image among pieces of information on the first image and compares the one or more pieces of checked information with data stored in the storage 163 to search for information similar to the one or more pieces of checked information among the data stored in the storage 163”. This describes the received input data getting tested by insering the known input to obtain a modified processing the modified input data according to the autonomous driving feature to obtain output data. (Yoon [0132] “The controller 162 recognizes a change in distance and a change in direction between the vehicle itself and the moving object based on the recognized change in position of the moving object and the recognized change in position of the fixed object and controls driving of the vehicle itself based on the recognized changes in distance and direction”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Yoshizaki with the learnings from Yoon so that accuracy in recognizing the change in position of the vehicle itself can be improved and control stability of the vehicle can be improved as a result.

	Regarding claim 2, Yoshizaki as modified by Yoon teaches the testing system of claim 1, wherein the controller is configured to perform the testing procedure only while the autonomous driving feature is in a disengaged state. (Yoshizaki [0101] “the reference image REF is used as the reference for detecting the abnormal event. A period for acquiring the reference image REF is not limited to the pickup period immediately before the user boards the autonomous driving vehicle 100, as long as it can be used as the reference.”)

	Regarding claim 3, Yoshizaki as modified by Yoon teaches the testing system of claim 1, wherein the autonomous driving feature includes a deep neural network (DNN) based object detection/classification algorithm, the sensor system is a camera system, and the input data is a camera image. (Yoon [0021] “The autonomous driving control apparatus of the vehicle may use information on the deep-learning that is being performed on the first image and the second image to update the plurality of pieces of data”.)

	Regarding claim 4, Yoshizaki as modified by Yoon teaches the testing system of claim 3, wherein the known input data is a known image with a known object class. (Yoon [0148] “Pieces of information having a similar pattern may be differentiated and stored in the storage 163”.)

	Regarding claim 5, Yoshizaki as modified by Yoon teaches the testing system of claim 4, wherein the target portion of the camera image is a non-vulnerable but relevant area of the camera image. (Yoon [0111] “the controller 162 uses deep-learning to detect a moving object from each of the first image and the second image, checks an area of each of the first image and the second image to which the detected moving object belongs, detects a moving object in a surrounding area of the checked area in each of the first image and the second image”. This describes the detection of a moving object which may be in a relevant area of a camera image.)

Regarding claim 6, Yoshizaki as modified by Yoon teaches the testing system of claim 5, wherein the target portion of the camera image is a corner area of the camera image. (Yoon [0134] “the controller 162 may divide the area of each of the first image and the second image into the area in which a fixed object is detected (i.e., the first area), the area in which a moving object is detected. This describes the area of an image which may be a corner area having the target portion.)

Regarding claim 7, Yoshizaki as modified by Yoon teaches the testing system of claim 4, wherein, during a vehicle start-up condition, the target portion of the camera image is any portion of the camera image. (Yoon [0239] “feature points in the second area of the second image may be feature points related to a moving object, and feature points in the third area may be feature points of a fixed object or a moving object”.)

Regarding claim 8, Yoshizaki as modified by Yoon teaches the testing system of claim 1, wherein the controller is configured to enable or disable the autonomous driving feature based on whether the output data matches the known input data. (Yoon [0296] “deep-learning is used to detect objects in an acquired image and a feature point of a fixed object of the detected objects is used to recognize a change in position of a vehicle”. See also [Yoon [0298] “an autonomous driving control apparatus first detects an object and determines whether the detected object is dangerous based on a change in position of the vehicle itself so that a preemptive action can be taken at a time point before the vehicle is controlled and an accident rate can be decreased”.)

Regarding claim 9, Yoshizaki as modified by Yoon teaches the testing system of claim 1, wherein the sensor system is a radio detection and ranging (RADAR) or light detection and ranging (LIDAR) system. (Yoshizaki [0081] “The external sensor is exemplified by a stereo camera, a LIDAR (Laser Imaging Detection and Ranging), and a radar”.)

Regarding claims 10-18, the claims are directed toward a method that is configured to the system as claimed in claims 1-9. The cited portions of Yoshizaki/Yoon used in the rejection of claims 1-9 disclose where the system performs the claimed method as cited in claims 10-18. Therefore claims 10-18 are rejected under the same rational as claims 1-9.

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward functionally safe rationalization check for autonomous vehicle machine learning algorithms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661